

116 HR 3180 IH: Resilience Investment, Support, and Expansion from Trauma Act
U.S. House of Representatives
2019-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3180IN THE HOUSE OF REPRESENTATIVESJune 10, 2019Mr. Danny K. Davis of Illinois (for himself and Mr. Gallagher) introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committees on Energy and Commerce, and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo improve the identification and support of children and families who experience trauma.
	
 1.Short titleThis Act may be cited as the Resilience Investment, Support, and Expansion from Trauma Act or the RISE from Trauma Act. ICommunity programming 101.Trauma-related coordinating bodiesTitle V of the Public Health Service Act is amended by inserting after section 520A (42 U.S.C. 290bb–32) the following:
				
					520B.Trauma-related coordinating bodies to address community trauma
						(a)Grants
 (1)In generalThe Secretary, acting through the Assistant Secretary, shall award grants to State, county, local, or Indian tribe or tribal organizations (as such terms are defined in section 4 of the Indian Self-Determination Act and Education Assistance Act) or nonprofit private entities for demonstration projects to enable such entities to act as coordinating bodies to address community trauma.
 (2)AmountThe Secretary shall award such grants in amounts of not more than $4,000,000. (3)DurationThe Secretary shall award such grants for periods of 4 years.
							(b)Eligible entities
 (1)In generalTo be eligible to receive a grant under this section, an entity shall include 1 or more representatives of each of the categories described in paragraph (2).
 (2)CompositionThe categories referred to in paragraph (1) are— (A)governmental agencies, such as public health, human services, or child welfare agencies, that conduct activities to screen, assess, provide services or referrals, prevent, or provide treatment to support infants, children, youth, and their families as appropriate, that have experienced or are at risk of experiencing trauma;
 (B)faculty or qualified staff at an institution of higher education (as defined in section 101(a) of the Higher Education Act of 1965) or representatives of a member of the National Child Traumatic Stress Network, in an area related to screening, assessment, service provision or referral, prevention, or treatment to support infants, children, youth, and their families, as appropriate, that have experienced or are at risk of experiencing trauma;
 (C)hospitals, health care clinics, or other health care institutions, such as mental health and substance use treatment facilities;
 (D)the criminal justice system with respect to adults and juveniles, which may include law enforcement, judicial, or court employees;
 (E)local educational agencies or agencies responsible for early childhood education programs, which may include Head Start and Early Head Start agencies;
 (F)community-based faith, human services, or social services organizations, including providers of after-school programs, home visiting programs, agencies that serve victims of domestic and family violence and child sexual abuse, or programs to prevent or address the impact of violence and addiction; and
 (G)the general public, including individuals who have experienced trauma. (3)QualificationsIn order for an entity to be eligible to receive the grant under this section, the representatives included in the entity shall, collectively, have professional training and expertise concerning childhood trauma and evidence-based, evidence-informed, and promising best practices to prevent and mitigate the impact of exposure to trauma.
 (c)ApplicationTo be eligible to receive a grant under this section, an entity shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require, including information describing how the coordinating body funded under the grant will continue its activities after the end of the grant period.
 (d)PriorityIn awarding grants under this section, the Secretary shall give priority to entities proposing to serve communities that have faced high rates of community trauma, including from intergenerational poverty, civil unrest, discrimination, or oppression, which may include an evaluation of—
 (1)an age-adjusted rate of drug overdose deaths that is above the national overdose mortality rate, as determined by the Director of the Centers for Disease Control and Prevention; and
 (2)an age-adjusted rate of violence-related (or intentional) injury deaths that is above the national average, as determined by the Director of the Centers for Disease Control and Prevention.
 (e)Use of fundsAn entity that receives a grant under this section to act as a coordinating body shall use the grant funds—
 (1)to bring together stakeholders who provide or use services in, or have expertise concerning, covered settings to identify community needs and resources related to services to prevent or address the impact of trauma, and to build on any needs assessments conducted by organizations or groups represented on the coordinating body;
							(2)
 (A)to collect data, on indicators specified by the Secretary, that covers multiple covered settings; and
 (B)to use the data to identify unique community challenges and barriers, gaps in services, and high-need areas, related to services to prevent or address the impact of trauma;
 (3)to build awareness, skills, and leadership (including through culturally sensitive, trauma-informed training and public outreach campaigns) related to implementing the best practices developed under section 7132(d) of the SUPPORT for Patients and Communities Act (Public Law 115–271) (referred to in this subsection as the developed best practices); and
 (4)to develop a strategic plan that identifies— (A)policy goals and coordination opportunities (including coordination in applying for grants) relating to implementing the developed best practices; and
 (B)a comprehensive, integrated approach for the entity and its members to prevent and mitigate the impact of exposure to trauma in the community, and to assist the community in healing from existing and prior exposure to trauma.
 (f)Supplement not supplantAmounts made available under this section shall be used to supplement and not supplant other Federal, State, and local public funds and private funds expended to provide trauma-related coordination activities.
 (g)EvaluationAt the end of the period for which grants are awarded under this section, the Secretary shall conduct an evaluation of the activities carried out under each grant under this section. In conducting the evaluation, the Secretary shall assess the outcomes of the grant activities carried out by each grant recipient.
 (h)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $50,000,000 for the period of fiscal years 2020 through 2023.
 (i)DefinitionIn this section, the term covered setting means the settings in which individuals may come into contact with infants, children, youth, and their families, as appropriate, who have experienced or are at risk of experiencing trauma, including schools, hospitals, settings where health care providers, including primary care and pediatric providers, provide services, early childhood education and care settings, home visiting settings, after-school program facilities, child welfare agency facilities, public health agency facilities, mental health treatment facilities, substance use treatment facilities, faith-based institutions, domestic violence agencies, child advocacy centers, homeless services system facilities, refugee services system facilities, juvenile justice system facilities, law enforcement agency facilities, Healthy Marriage Promotion or Responsible Fatherhood service settings, child support service settings, and service settings focused on individuals eligible for assistance under the temporary assistance for needy families program funded under part A of title IV of the Social Security Act..
			102.Expansion of performance partnership pilot for children who have experienced or are at risk of
 experiencing traumaSection 526 of the Departments of Labor, Health and Human Services, and Education, and Related Agencies Appropriations Act, 2014 (42 U.S.C. 12301 note) is amended—
 (1)in subsection (a), by adding at the end the following:  (4)To improve outcomes for infants, children, and youth, and their families as appropriate, who have experienced or are at risk of experiencing trauma means to increase the rate at which individuals who have experienced or are at risk of experiencing trauma, including those who are low-income, homeless, involved with the child welfare system, involved in the juvenile justice system, unemployed, or not enrolled in or at risk of dropping out of an educational institution and live in a community that has faced acute or long-term exposure to substantial discrimination, historical oppression, intergenerational poverty, civil unrest, a high rate of violence or drug overdose deaths, achieve success in meeting educational, employment, health, developmental, community reentry, permanency from foster care, or other key goals.;
 (2)in subsection (b)— (A)in the subsection heading, by striking fiscal year 2014 and inserting fiscal years 2020 through 2024;
 (B)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and by moving such subparagraphs, as so redesignated, 2 ems to the right;
 (C)by striking Federal agencies and inserting the following:  (1)Disconnected youth pilotsFederal agencies; and
 (D)by adding at the end the following:  (2)Trauma-informed care pilots (A)In generalFederal agencies may use Federal discretionary funds that are made available in this Act or any appropriations Act for any of fiscal years 2020 through 2024 to carry out up to 10 Performance Partnership Pilots. Such Pilots shall—
 (i)be designed to improve outcomes for infants, children, and youth, and their families as appropriate, who have experienced or are at risk of experiencing trauma; and
 (ii)involve Federal programs targeted on infants, children, and youth, and their families as appropriate, who have experienced or are at risk of experiencing trauma.
 (B)PriorityIn making funds available under this paragraph, a Federal agency shall give priority to entities that receive grants under section 520B of the Public Health Service Act.;
 (3)in subsection (c)(2)— (A)in subparagraph (A), by striking 2018 and inserting 2023; and
 (B)in subparagraph (F), by inserting before the semicolon , including the age range for such population; and (4)in subsection (e), by striking 2018 and inserting 2023.
				103.National and community service
 (a)Service-LearningSection 113(a)(2) of the National and Community Service Act of 1990 (42 U.S.C. 12525(a)(2)) is amended—
 (1)in subparagraph (C), by striking and at the end; (2)in subparagraph (D), by striking the period and inserting , and; and
 (3)by adding at the end the following:  (E)information describing how the applicant will give priority, in reviewing applications under subsection (b), to entities that propose service-learning programs in communities with high levels of trauma (as defined in section 520B of the Public Health Service Act)..
 (b)Americorps recruitmentSection 130(b)(5) of the National and Community Service Act of 1990 (42 U.S.C. 12582(b)(5)) is amended by inserting after and women, the following: and to give priority (to the maximum extent practicable) to recruitment of participants from communities with high levels of trauma (as defined in section 520B of the Public Health Service Act),.
 (c)Americorps State programsSection 130(c) of the National and Community Service Act of 1990 (42 U.S.C. 12582(c)) is amended by adding at the end the following:
					
 (4)In the case of a State or territory described in section 129(e), an assurance that the State or territory, in distributing grant funds made available under that section, will give priority to entities proposing national service programs that are related to the provision of trauma-informed services in communities with high levels of trauma (as defined in section 520B of the Public Health Service Act)..
 (d)Americorps competitive programsSection 133(d)(2) of the National and Community Service Act of 1990 (42 U.S.C. 12585(d)(2)) is amended—
 (1)in subparagraph (B), by striking and at the end; (2)in subparagraph (C), by striking the period and inserting ; and; and
 (3)by adding at the end the following:  (D)national service programs that are related to the provision of trauma-informed services in communities with high levels of trauma (as defined in section 520B of the Public Health Service Act)..
 104.Hospital-based interventions to reduce readmissionsSection 911 of the Public Health Service Act (42 U.S.C. 299b) is amended by adding at the end the following:
				
					(c)Hospital-Based interventions To reduce readmissions
 (1)GrantsThe Secretary, acting through the Director of the Agency, shall award grants to eligible entities to evaluate hospital-based interventions to reduce subsequent readmissions of patients that present at a hospital after overdosing, attempting suicide, or suffering violent injury or abuse.
 (2)Eligible entitiesTo be eligible to receive a grant under this subsection and entity shall— (A)be a hospital or health system (including health systems operated by Indian tribes or tribal organizations as such terms are defined in section 4 of the Indian Self-Determination Act and Education Assistance Act); and
 (B)submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, which shall include demonstrated experience furnishing successful hospital-based, culturally sensitive, trauma interventions to improve outcomes for patients presenting after overdosing, attempting suicide, or suffering violent injury or abuse.
 (3)Use of fundsAn entity shall use amounts received under a grant under this subsection to test and evaluate hospital-based trauma-informed interventions for patients who present at hospitals with drug overdoses, suicide attempts, and violent injuries (such as domestic violence or intentional penetrating wounds, including gunshots and stabbings) to provide comprehensive education, screening, counseling, discharge planning, skills building, and long-term case management services to prevent hospital readmission, injury, and improve health and safety outcomes. Such interventions may be furnished in coordination or partnership with qualified community-based organizations and may include or incorporate the best practices developed under section 7132(d) of the SUPPORT for Patients and Communities Act (Public Law 115–271).
 (4)Quality measuresAn entity that receive a grant under this section shall submit to the Secretary a report on the data and outcomes developed under the grant, including any quality measures developed to prevent hospital readmissions for the patients served under the program involved..
 105.Supporting at-risk and trauma-exposed students with arts opportunitiesSection 5(c) of the National Foundation on the Arts and Humanities Act of 1965 (20 U.S.C. 954(c)) is amended—
 (1)in paragraph (9), by striking and at the end; (2)in paragraph (10), by striking the period and inserting ; and; and
 (3)by inserting after paragraph (10), the following:  (11)projects, programs, and workshops that provide therapy and creative expression opportunities through the arts for children, and their families as appropriate, who have experienced or are at risk of experiencing trauma..
 106.Ensuring parity for infant, early childhood, and youth mental healthPart K of title V of the Public Health Service Act (42 U.S.C. 290ll et seq.) is amended— (1)by redesignating section 550 (42 U.S.C. 290ee–10), relating to sobriety treatment and recovery teams, as section 598; and
 (2)by adding at the end the following:  599.Infant and early childhood mental health parity (a)In generalThe Secretary, in coordination with the Secretary of Labor and the Secretary of Education, shall award grants to, or enter into cooperative agreements with, States to ensure that health insurance issuers in the State comply with section 2726, as such section applies to infant and early childhood mental and behavioral health.
 (b)Use of grantA State shall use amounts received under a grant or cooperative agreement under this section to— (1)establish clear guidelines for parity compliance for infant and early childhood mental health that are evidence-based;
 (2)align parity compliance with best practices for meeting an infant’s Individualized Family Service Plan under part C of the Individuals with Disabilities Education Act or a preschool aged child’s Individualized Education Plan under part B of such Act, as well as providing Coordinated Early Intervening Services under part B of such Act to preschool aged children;
 (3)engage with health insurance issuers to ensure that they comply with the guidelines promulgated and other provisions of section 2726, as such section applies to infant and early childhood mental health;
 (4)ensure health insurance issuer compliance through audits, market conduct examinations, secret shopper programs, or other means;
 (5)share learnings with other States who receive grants under this section; and (6)submit a report to the Secretary, the Secretary of Labor, and the Secretary of Education, on findings, actions, recommendations, and any such other information as such Secretaries shall require.
 (c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, $10,000,000 for each of fiscal years 2020 through 2024..
 107.Streamlining and coordinating trauma grant fundingNot later than 2 years after the date of enactment of this Act, the Director of the Office of Management and Budget, in coordination with the Task Force created under section 7132 of the SUPPORT for Patients and Communities Act (Public Law 115–271), shall review the Federal grant programs and funding streams with relevance or potential to furnish the best practices developed under section 7132(d) of such Act for preventing and mitigating the impact of trauma, and issue guidance to agencies on the following:
 (1)Aligning measurement, reporting, and timelines for Federal funds used to address community trauma. (2)Leveraging different Federal funding streams to enable effective data sharing, integration, and privacy to support coordination for addressing community trauma.
 (3)Consistency in eligibility requirements and enrollment pathways for Federal funding to facilitate strategies for addressing community trauma.
 (4)Support for community-level planning activities that advance the overall policy goals of each Federal funding stream.
 (5)Modeling the long-term budgetary benefits of preventing or mitigating community trauma. (6)Including trauma impact statements within relevant grants focused on serving children and families.
				108.Measuring savings from trauma-informed interventions
 (a)Identification of effective interventionsThe Secretary of Health and Human Services, acting through the Assistant Secretary for Planning and Evaluation, and in coordination with the Attorney General, the Secretary of Education, and the Secretary of Labor, shall conduct a review and analysis of the best practices developed under section 7132(d) of the SUPPORT for Patients and Communities Act (Public Law 115–271) (referred to in this section as the developed best practices) that can be furnished through a Federal grant or health insurance program to prevent and mitigate the impact of trauma among infants, children, and youth, and their families, as appropriate, and identify those practices which hold the most promise to reduce long-term costs and spending associated with children, including health care and child welfare costs.
 (b)Conduct of reviewIn conducting the review and analysis under subsection (a), the Assistant Secretary may— (1)solicit public input on the review design, findings, and conclusions; and
 (2)examine methods for evaluating whether the developed best practices were effectively implemented and the predicted outcomes and savings are likely to be achieved, which may include competency and testing approaches, and performance or outcome measures.
 (c)UpdatesThe set of best practices identified under subsection (a) as holding promise to reduce costs shall be updated at regular intervals.
 (d)Evaluating Long-Term Savings Associated with the InterventionsThe Director of the Office of Management and Budget shall analyze, determine, and publicly report the cost-savings across the Federal budget over 20 years, including an appropriate discount rate, associated with the effective implementation of the interventions identified in subsection (a), when applied in a representative population of children participating in all such appropriate Federal grant or health insurance programs in a given year, and update these determinations at least every 5 years.
				IIWorkforce development
			201.Diversity training for individuals from communities that have experienced high levels of trauma,
 violence, or addictionPart B of title VII of the Public Health Service Act (42 U.S.C. 293 et seq.) is amended by adding at the end the following:
				
 742.Individuals from communities that have experienced high levels of trauma, violence, or addictionIn carrying out activities under this part, the Secretary shall ensure that emphasis is provided on the recruitment of individuals from communities that have experienced high levels of trauma, violence, or addiction and that appropriate and culturally sensitive activities under this part are carried out in partnership with community-based organizations that have expertise in addressing such challenges to enhance service delivery..
 202.Funding for the National Health Service CorpsSection 10503(b)(2) of the Patient Protection and Affordable Care Act (42 U.S.C. 254b–2(b)(2)) is amended—
 (1)in subparagraph (E), by striking and at the end; (2)in subparagraph (F), by striking the period and inserting ; and; and
 (3)by adding at the end the following:  (G)$360,000,000 for each of fiscal years 2020 through 2024..
 203.Infant and early childhood clinical workforcePart P of title III of the Public Health Service Act (42 U.S.C. 280g) is amended by adding at the end the following:
				
					399V–7.Infant and early childhood clinical workforce
 (a)In generalThe Secretary, acting through the Associate Administrator of the Maternal and Child Health Bureau, shall establish an Infant and Early Childhood Clinical Mental Health Leadership Program to award grants to eligible entities to establish training institutes and centers of excellence for infant and early childhood clinical mental health.
 (b)Eligible entitiesTo be eligible to receive a grant under this section, an entity shall— (1)be—
 (A)an institution of higher education as defined in section 101(a) of the Higher Education Act of 1965; or
 (B)be a hospital with affiliation with such an institution of higher education, or a State professional medical society or association of infant mental health demonstrating an affiliation or partnership with such an institution of higher education; and
 (2)submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.
 (c)Use of grantAn entity shall use amounts received under a grant under this section to establish statewide training institutes or centers of excellence for licensed clinical social workers, licensed professional counselors, licensed marriage and family therapists, clinical psychologists, child psychiatrists, school psychologists, nurses, and developmental and behavioral pediatricians on infant and early childhood clinical mental health, with an emphasis on screening, assessment, service provision or referral, prevention, and treatment for infants and children who have experienced or are at risk of experiencing trauma, as well as prevention of secondary trauma, through—
 (1)the provision of community-based and culturally sensitive training and supervision in evidence-based assessment, diagnosis, and treatment, which may be conducted through partnership with qualified community-based organizations;
 (2)the development of graduate education training tracks; (3)the provision of scholarships and stipends, including to enhance recruitment from under-represented populations in the mental health workforce; and
 (4)the provision of mid-career training to develop the capacity of existing health practitioners. (d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, $25,000,000 for each of fiscal years 2020 through 2024..
			204.Trauma-informed teaching and school leadership
 (a)Partnership grantsSection 202 of the Higher Education Act of 1965 (20 U.S.C. 1022a) is amended— (1)in subsection (b)(6)—
 (A)by redesignating subparagraphs (H) through (K) as subparagraphs (I) through (L), respectively; and (B)by inserting after subparagraph (G) the following:
							
 (H)how the partnership will prepare general education and special education teachers, including early childhood educators, to support culturally sensitive positive learning outcomes and social and emotional development for students who have experienced trauma (including students who are involved in the foster care or juvenile justice systems or runaway or homeless youth) and in alternative education settings in which high populations of youth with trauma exposure may learn (including settings for correctional education, juvenile justice, pregnant and parenting students, or youth who have re-entered school after a period of absence due to dropping out);;
 (2)in subsection (d)(1)(A)(i)— (A)in subclause (II), by striking and after the semicolon;
 (B)by redesignating subclause (III) as subclause (IV); and (C)by inserting after subclause (II) the following:
							
 (III)such teachers, including early childhood educators, to adopt culturally sensitive, evidence-based approaches for improving behavior (such as positive behavior interventions and supports and restorative justice), supporting social and emotional learning, mitigating the effects of trauma, improving the learning environment in the school, preventing secondary trauma, compassion fatigue, and burnout, and for alternatives to suspensions, expulsions, corporal punishment, referrals to law enforcement, and other actions that remove students from the learning environment; and; and
 (3)in subsection (d), by adding at the end the following:  (7)Trauma-informed practice and work in alternative education settingsDeveloping the teaching skills of prospective and, as applicable, new, early childhood, elementary school, and secondary school teachers to adopt evidence-based and culturally sensitive, trauma-informed teaching strategies—
 (A)to— (i)recognize the signs of trauma and its impact on learning;
 (ii)maximize student engagement and promote the social and emotional development of students; and (iii)implement alternative practices to suspension and expulsion that do not remove students from the learning environment; and
 (B)including programs training teachers, including early childhood educators, to work with students with exposure to traumatic events (including students involved in the foster care or juvenile justice systems or runaway and homeless youth) and in alternative academic settings for youth unable to participate in a traditional public school program in which high populations of students with trauma exposure may learn (such as students involved in the foster care or juvenile justice systems, pregnant and parenting students, runaway and homeless students, and other youth who have re-entered school after a period of absence due to dropping out)..
 (b)Administrative provisionsSection 203(b)(2) of the Higher Education Act of 1965 (20 U.S.C. 1022b(b)(2)) is amended— (1)in subparagraph (A), by striking and after the semicolon;
 (2)in subparagraph (B), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
						
 (C)to eligible partnerships that have a high-quality proposal for trauma training programs for general education and special education teachers, including early childhood educators..
 (c)Grants for the development of leadership programsSection 202(f)(1)(B) of the Higher Education Act of 1965 (20 U.S.C. 1022a(f)(1)(B)) is amended— (1)in clause (v), by striking and at the end;
 (2)in clause (vi), by striking the period and inserting ; and; and (3)by adding at the end the following:
						
 (vii)identify students who have experienced trauma and connect those students with appropriate school-based or community-based interventions and services..
 205.Tools for front-line providersNot later than 18 months after the date of enactment of this Act, the Secretary of Health and Human Services, in coordination with appropriate stakeholders with subject matter expertise which may include the National Child Traumatic Stress Network, shall carry out activities to develop accessible and easily understandable toolkits for use by front-line service providers (including teachers, early childhood educators, school leaders, mentors, social workers, counselors, faith leaders, first responders, and kinship caregivers) for appropriately identifying, responding to, and supporting infants, children, and youth, and their families, as appropriate, who have experienced or are at risk of experiencing trauma. Front-line service providers may also include programs focused on adults who themselves have experience trauma or whose children have experienced trauma, including programs related to healthy marriage and responsible fatherhood, child support, and temporary assistance to needy families. Such toolkits shall incorporate best practices developed under section 7132(d) of the SUPPORT for Patients and Communities Act (Public Law 115–271), and include actions to build a safe, stable, and nurturing environment for the infants, children, and youth served in those settings, capacity building, and strategies for addressing the impact of secondary trauma, compassion fatigue, and burnout among such front-line service providers.
 206.Children Exposed to Violence InitiativeTitle I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10101) is amended by adding at the end the following:
				
					OOChildren exposed to violence and addiction initiative
						3051.Grants to identify and support children exposed to violence and substance use
 (a)In generalThe Attorney General may make grants to States, units of local government, Indian tribes and tribal organizations (as such terms are defined in section 4 of the Indian Self-Determination Act and Education Assistance Act), and nonprofit organizations to reduce violence and substance use by preventing exposure to trauma, violence, or substance use and identifying and supporting infants, children, and youth, and their families, as appropriate, exposed to trauma, violence, or substance use.
 (b)Use of fundsA grant under subsection (a) may be used to implement trauma-informed policies and practices that support infants, children, youth, and their families, as appropriate, by—
 (1)building public awareness and education, and improving policies and practices; (2)providing training, tools, and resources to develop the skills and capacity of parents (including foster parents), adult guardians, and professionals who interact directly with infants, children, and youth, and their families, as appropriate, in an organized or professional setting, including through the best practices developed under section 7132(d) of the SUPPORT for Patients and Communities Act (Public Law 115–271); and
 (3)providing technical assistance to communities, organizations, and public agencies on how to prevent and mitigate the impact of exposure to trauma, violence, or substance use.
 (c)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $11,000,000 for each of fiscal years 2020 through 2024..
			207.Establishment of law enforcement child and youth trauma coordinating center
				(a)Establishment of center
 (1)In generalThe Attorney General shall establish a National Law Enforcement Child and Youth Trauma Coordinating Center (referred to in this section as the Center) to provide assistance to adult- and juvenile-serving State, local, and tribal law enforcement agencies (including those operated by Indian tribes and tribal organizations as such terms are defined in section 4 of the Indian Self-Determination Act and Education Assistance Act) in interacting with infants, children, and youth who have been exposed to violence or other trauma, and their families as appropriate.
 (2)Age rangeThe Center shall determine the age range of infants, children, and youth to be covered by the activities of the Center.
 (b)DutiesThe Center shall provide assistance to adult- and juvenile-serving State, local, and tribal law enforcement agencies by—
 (1)disseminating information on the best practices for law enforcement officers, which may include best practices based on evidence-based and evidence-informed models from programs of the Department of Justice and the Office of Justice Services of the Bureau of Indian Affairs or the best practices developed under section 7132(d) of the SUPPORT for Patients and Communities Act (Public Law 115–271), such as—
 (A)models developed in partnership with national law enforcement organizations, Indian tribes, or clinical researchers; and
 (B)models that include— (i)culturally sensitive, trauma-informed approaches to conflict resolution, information gathering, forensic interviewing, de-escalation, and crisis intervention training;
 (ii)early interventions that link child and youth witnesses and victims, and their families as appropriate, to age-appropriate trauma-informed services; and
 (iii)preventing and supporting officers who experience secondary trauma; (2)providing professional training and technical assistance; and
 (3)awarding grants under subsection (c). (c)Grant program (1)In generalThe Attorney General, acting through the Center, may award grants to State, local, and tribal law enforcement agencies or to multi-disciplinary consortia to—
 (A)enhance the awareness of best practices for trauma-informed responses to infants, children, and youth who have been exposed to violence or other trauma, and their families as appropriate; and
 (B)provide professional training and technical assistance in implementing the best practices described in subparagraph (A).
 (2)ApplicationAny State, local, or tribal law enforcement agency seeking a grant under this subsection shall submit an application to the Attorney General at such time, in such manner, and containing such information as the Attorney General may require.
 (3)Use of fundsA grant awarded under this subsection may be used to— (A)provide training to law enforcement officers on best practices, including how to identify and appropriately respond to early signs of trauma and violence exposure when interacting with infants, children, and youth, and their families, as appropriate; and
 (B)establish, operate, and evaluate a referral and partnership program with trauma-informed clinical mental health, substance use, health care, or social service professionals in the community in which the law enforcement agency serves.
 (d)Authorization of appropriationsThere are authorized to be appropriated to the Attorney General— (1)$6,000,000 for each of fiscal years 2020 through 2024 to award grants under subsection (c); and
 (2)$2,000,000 for each of fiscal years 2020 through 2024 for other activities of the Center. 208.National Institutes of Health report on traumaNot later than 1 year after the date of the enactment of this Act, the Director of the National Institutes of Health shall submit to Congress a report on the activities of the National Institutes of Health with respect to trauma (including trauma that stems from child abuse, exposure to violence, addiction and substance use, and toxic stress) and the implications of trauma for infants, children, and youth, and their families, as appropriate. Such report shall include—
 (1)the comprehensive research agenda of the National Institutes of Health with respect to trauma; (2)the capacity, expertise, and review mechanisms of the National Institutes of Health with respect to the evaluation and examination of research proposals related to child trauma, including coordination across institutes and centers and inclusion of trauma impact statements within relevant grants focused on serving children and families;
 (3)the relevance of trauma to other diseases, outcomes, and domains; (4)strategies to link and analyze data from multiple independent sources, including child welfare, health care (including mental health care), law enforcement, and education systems, to enhance research efforts and improve health outcomes;
 (5)the efficacy of existing interventions, including clinical treatment methods, child- and family-focused prevention models, and community-based approaches, in mitigating the effects of experiencing trauma and improving health and societal outcomes; and
 (6)identification of gaps in understanding in the field of trauma and areas of greatest need for further research related to trauma.
				